On the court’s own motion, the decision handed down January 23, 1961,' is amended by striking out the designation of Philip J. Levine, Esq., as counsel to prosecute the appeal, and by designating Daniel Cohen, Esq., 15 Beach Street, Staten Island 1, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the October *777Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.